Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the amendment filed on July 29, 2022, the following has occurred: claim(s) 1, 7, and 13 have been amended and claim(s) 19-20 have been added. Now, claim(s) 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 recites search medical information stored in a storage, when accepting a search request of the medical information including a key being an item of information regarding a patient and a value being contents of the key from a user, and extract the medical information which matches a search condition as condition-matched medical information; extract the key and the value from the condition-matched medical information, calculate a matching rate being a proportion of an amount of medical information in which the key is included compared to an entire amount of medical information stored in the storage, and determine that the value is idiosyncratic information when the matching rate is equal to or less than a threshold set with respect to the key; determine whether or not the key of the value determined to include the idiosyncratic information corresponds to an essential key being a key which is essential in terms of a purpose of utilization; and generate and display a rounding setting screen on a terminal of the user if the idiosyncratic information corresponds to the essential key in terms of the purpose of the utilization, wherein the rounding setting screen causes the user to set the search condition to be a broader concept. 
These limitations, as drafted, given the broadest reasonable interpretation, cover manual, human performance of the limitations that constitute Certain Methods of Organizing Human Activity but for the recitation of generic computer components. That is, other than reciting "processing circuitry configured to" and "a rounding setting screen" perform these functions, nothing in the claim precludes the limitations from practically being performed by a human following rules or instructions or in the mind of a user. For example, but for the "processing circuitry configured to" language, the "search" function in the context of this claim encompasses a person accepting a request to search the medical information based on a specific patient and identifying medical information based on the request's field. Similarly, but for the "processing circuitry configured to" language, the "extract" function in the context of this claim encompasses a person identifying values to be utilized for calculating a matching rate to an amount of medical information compared to an entire amount of medical information and identify if the information is unique based on a predetermined threshold. Similarly, but for the "processing circuitry configured to" language, the "determine" function in the context of this claim encompasses a person making a decision whether the value contains the information for utilization. Finally, but for the "rounding setting screen" language, the "generate and determine" function in the context of this claim encompasses a person showing to another person if the information corresponds to the essential key and the person can set the search conditions to a broader concept. If a claim limitation, under its broadest reasonable interpretation, covers manual, human performance of the limitation but for the recitation of generic computer components, then it falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas. Accordingly, these claims recite an abstract idea.  
Claim 2 further defines user interaction with another person and does not involve more than a "Certain Method of Organizing Human Activity". Claims 3-4 and 19 further define a person interacting with the values to either set or delete certain values and does not involve more than a "Certain Method of Organizing Human Activity". Claim 19 defines a person selecting content of the essential key. Claim 20 further defines displaying a message and does not involve more than a "Certain Method of Organizing Human Activity".
Claim 7 recites a storage which stores medical information including a key being an item of information regarding a patient and a value being contents of the key; and processing circuitry configured to: search the medical information stored in the storage, when accepting a search request of the medical information from a user, and extract the medical information which matches a search condition as condition-matched medical information; extract the key and the value from the condition-matched medical information, calculate a matching rate being a proportion of an amount of medical information in which the key is included compared to an entire amount of medical information stored in the storage, and determine that the value is idiosyncratic information have the matching rate is equal to or less than a threshold set with respect to the key to generate a first determination result; determine whether or not the key of the value determined to include the idiosyncratic information corresponds to an essential key being a key which is essential in terms of a purpose of utilization to generate a second determination result; output the condition-matched medical information, the first determination result, and the second determination result; and generate and display a rounding setting screen on a terminal of the user if the idiosyncratic information corresponds to the essential key in terms of the purpose of the utilization, wherein the rounding setting screen causes the user to set the search condition to be a broader concept.
These limitations, as drafted, given the broadest reasonable interpretation, cover manual, human performance of the limitations that constitute Certain Methods of Organizing Human Activity but for the recitation of generic computer components. That is, other than reciting "processing circuitry configured to" and "a rounding setting screen" perform these functions, nothing in the claim precludes the limitations from practically being performed by a human following rules or instructions or in the mind of a user. For example, but for the "processing circuitry configured to" language, the "search" function in the context of this claim encompasses a person accepting a request to search the medical information based on a specific patient and identifying medical information based on the request's field. Similarly, but for the "processing circuitry configured to" language, the "extract" function in the context of this claim encompasses a person identifying values to be utilized for calculating a matching rate to an amount of medical information compared to an entire amount of medical information and identify if the information is unique based on a predetermined threshold. Similarly, but for the "processing circuitry configured to" language, the "determine" function in the context of this claim encompasses a person making a decision whether the value contains the information for utilization. Finally, but for the "rounding setting screen" language, the "generate and determine" function in the context of this claim encompasses a person showing to another person if the information corresponds to the essential key and the person can set the search conditions to a broader concept. If a claim limitation, under its broadest reasonable interpretation, covers manual, human performance of the limitation but for the recitation of generic computer components, then it falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas. Accordingly, these claims recite an abstract idea.
Claims 8-9 further defines the tables that the person has access to and determining a second or first result and does not involve more than a "Certain Method of Organizing Human Activity". Claim 11 further defines a person identifying the scope of the search request and determining a second result and does not involve more than a "Certain Method of Organizing Human Activity". Claim 12 further defines a person identifying the scope of the search request and identify the matched term and extract the information does not involve more than a "Certain Method of Organizing Human Activity".
These limitations, as drafted, given the broadest reasonable interpretation, cover manual, human performance of the limitations that constitute Certain Methods of Organizing Human Activity but for the recitation of generic computer components. That is, other than reciting "processing circuitry configured to" and "a rounding setting screen" perform these functions, nothing in the claim precludes the limitations from practically being performed by a human following rules or instructions or in the mind of a user. For example, but for the "processing circuitry configured to" language, the "search" function in the context of this claim encompasses a person accepting a request to search the medical information based on a specific patient and identifying medical information based on the request's field. Similarly, but for the "processing circuitry configured to" language, the "extract" function in the context of this claim encompasses a person identifying values to be utilized for calculating a matching rate to an amount of medical information compared to an entire amount of medical information and identify if the information is unique based on a predetermined threshold Similarly, but for the "processing circuitry configured to" language, the "determine" function in the context of this claim encompasses a person making a decision whether the value contains the information for utilization. Finally, but for the "rounding setting screen" language, the "generate and determine" function in the context of this claim encompasses a person showing to another person if the information corresponds to the essential key and the person can set the search conditions to a broader concept. If a claim limitation, under its broadest reasonable interpretation, covers manual, human performance of the limitation but for the recitation of generic computer components, then it falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas. Accordingly, these claims recite an abstract idea.
Claim 14 further defines user interaction with another person and does not involve more than a "Certain Method of Organizing Human Activity". Claims 15-16 further define a person interacting with the values to either set or delete certain values and does not involve more than a "Certain Method of Organizing Human Activity".
This judicial exception is not integrated into a practical application because the "processing circuitry" and "a rounding setting screen" is recited at a high-level of generality (i.e., "The processing circuitry 20 is a processing unit which performs various kinds of processing such as anonymization processing of medical information, and it can be configured by a processor, a memory, or the like, for example." Seep. 4, 11. 33-36, and "This rounding setting screen may be designed to be automatically displayed on the terminal 14 of the user such as the researcher when there is the determination result of NG on the confirmation screen in Fig. 9, or it may also be designed to be displayed on the terminal 14 of the user such as the researcher when the researcher operates the terminal 14." Seep. 15, 11. 1-6). Claim 7 also recites the "processing circuitry configured to:... " "output the condition-matched medical information, the first determination result, and the second determination result". These limitations do not integrate the judicial exception into a practical application because they merely recite insignificant, extra­ solution, data gathering functions.
Claims 2 and 14 also recite the "processing circuitry is further configured to receive a confirmation result" to communicate information. Claims 5 and 17 also recite "the condition- matched medical information after being subjected to the anonymization processing output to the storage" which based on the respective dependencies of claims I and 13 is utilized by the "processing circuitry". Claims 6 and 18 also recite "the condition-matched medical information after being subjected to the anonymization processing is transmitted to the user" which based on the respective dependencies of claims 1 and 13 is utilized by the "processing circuitry". Claim 10 also recites the "processing circuitry is configured to output" to display information. These limitations do not integrate the judicial exception into a practical application because they merely recite insignificant, extra-solution activity of displaying results of the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer configured to perform above identified functions amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, storing and retrieving data from memory is recognized as well-understood, routine, and conventional activity of a general-purpose computing device (Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) as is displaying results of a rudimentary analysis (TL/ Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48). Merely adding well-understood, routine, and conventional activity of a general-, purpose computing device to a judicial exception is insufficient to transform the claim into patent-eligibility. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7-12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Takahata et al. (U.S. Patent Pre-Grant Publication No. 2020/0286632) in view of Sevenster et al. (U.S. Patent Pre-Grant Publication No. 2019/0311810) in further view of Martin (U.S. Patent Pre-Grant Publication No. 2014/0379528).
As per independent claim 1, Takahata discloses a medical information management apparatus, comprising processing circuitry configured to: extract the key and the value from the condition-matched medical information, calculate a matching rate being a proportion of an amount of medical information in which the key is included compared to an entire amount of medical information stored in the storage (See Paragraph [0485]: The controller calculates an evaluation value based on an evaluation function corresponding to the matching degree between the name identification source and the name identification destination (master table) for each key item of the input data, which the Examiner is interpreting the matching degree between the name identification source and the name identification destination (master table) for each key item of the input data to encompass calculate a matching rate being a proportion of an amount of medical information in which the key is included compared to an entire amount of medical information stored in the storage.), and determine that the value is idiosyncratic information when the matching rate is equal to or less than a threshold set with respect to the key (See Paragraphs [0484]-[0489]: A process is described for identifying a user by name identification, the controller can calculate an evaluation value based on an evaluation function corresponding to the matching degree between the name identification source and the name identification destination for each key item of the input data, the controller can also classify the candidates for which the total evaluation value has been calculated based on a predetermined threshold value, which the Examiner is interpreting the user identification to encompass the key, the matching degree to encompass the matching rate, and the predetermined threshold that classifies candidates to encompass determine that the value is idiosyncratic information when the matching rate is equal to or less than a threshold set with respect to the key.); and determine whether or not the key of the value determined to include the idiosyncratic information corresponds to an essential key being a key which is essential in terms of a purpose of utilization (See Paragraphs [0441]-[0443]: The integrated data management device receives the login information and refers to the authentication table stored in the integrated database, the information is used to authenticate the login, which the Examiner is interpreting authentication information to encompass idiosyncratic information for the purpose of utilization and the authentication table that manages the user IDs of the users who are permitted to log in to encompass an essential key.).
While Takahata teaches the apparatus as described above, Takahata may not explicitly teach search medical information stored in a storage, when accepting a search request of the medical information including a key being an item of information regarding a patient and a value being contents of the key from a user, and extract the medical information which matches a search condition as condition-matched medical information.
Sevenster teaches an apparatus for search medical information stored in a storage, when accepting a search request of the medical information including a key being an item of information regarding a patient and a value being contents of the key from a user, and extract the medical information which matches a search condition as condition-matched medical information (See Paragraphs [0040]-[0042]: A health record management component may extract health data from medical information, the health record management component may search the medical information for condition-specific health data, the health record management component may determine risk parameters by extracting information from multiple different types of information items of medical information, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the apparatus of Takahata to include search medical information stored in a storage, when accepting a search request of the medical information including a key being an item of information regarding a patient and a value being contents of the key from a user, and extract the medical information which matches a search condition as condition-matched medical information as taught by Sevenster. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Takahata with Sevenster with the motivation of improving user assessments (See Background of Sevenster in Paragraph [0002]).
While Takahata/Sevenster teaches the apparatus as described above, Takahata/Sevenster may not explicitly teach generate and display a rounding setting screen on a terminal of the user if the idiosyncratic information corresponds to the essential key in terms of the purpose of the utilization, wherein the rounding setting screen causes the user to set the search condition to be a broader concept.
Martin teaches an apparatus to generate and display a rounding setting screen on a terminal of the user if the idiosyncratic information corresponds to the essential key in terms of the purpose of the utilization (See Paragraph [0032]: The metadata may be keywords associated with unique metadata stored in a database accessible to the server and the seed items may be manually selected by the user, which the Examiner is interpreting the keyword to encompass an essential key and the metadata to encompass the terms of the purpose of the utilization.), wherein the rounding setting screen causes the user to set the search condition to be a broader concept (See Paragraph [0029]: A process is described to generate a search criterion interface on a display of a user electronic device, the search criterion interface provides a set of graphical icons, an icon selection tool, and an icon weighting tool, processing user input acquired through user interaction with the icon selection tool to define selected ones of the graphical icons from the set of graphical icons, processing user input acquired through user interaction weighting tool to define a search weighting preference for each of the selected ones of the graphical icons, which the Examiner is interpreting the search criterion interface to encompass the rounding setting screen and that the user input that Martin describes to encompass search conditions to be set to a broader concept if necessary.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the apparatus of Takahata/Sevenster to include generate and display a rounding setting screen on a terminal of the user if the idiosyncratic information corresponds to the essential key in terms of the purpose of the utilization, wherein the rounding setting screen causes the user to set the search condition to be a broader concept as taught by Martin. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Takahata/Sevenster with Martin with the motivation of improving search efficiency (See Background of Martin in Paragraph [0008]).
As per independent claim 7, Takahata discloses a medical information management system, comprising: a storage which stores medical information including a key being an item of information regarding a patient and a value being contents of the key (See Paragraphs [0240]­ [0247]: The master table stores the content that can store patient consent information, clinical information, and sample identification information and test request identification can also be stored, which the Examiner is interpreting the clinical information to encompass an item of information regarding a patient and a value being contents of the key.); and processing circuitry configured to: extract the key and the value from the condition-matched medical information, calculate a matching rate being a proportion of an amount of medical information in which the key is included compared to an entire amount of medical information stored in the storage (See Paragraph [0485]: The controller calculates an evaluation value based on an evaluation function corresponding to the matching degree between the name identification source and the name identification destination (master table) for each key item of the input data, which the Examiner is interpreting the matching degree between the name identification source and the name identification destination (master table) for each key item for the input data to encompass calculate a matching rate being a proportion of an amount of medical information in which the key is included compared to an entire amount of medical information stored in the storage.), and determine that the value is idiosyncratic information when the matching rate is equal to or less than a threshold set with respect to the key to generate a first determination result (See Paragraphs [0357]-[0358] and [0484]-[0489]: A process is described for identifying a user by name identification, the controller can calculate an evaluation value based on an evaluation function corresponding to the matching degree between the name identification source and the name identification destination for each key item of the input data, the controller can also classify the candidates for which the total evaluation value has been calculated based on a predetermined threshold value and the controller can output the information identified in the integrated database, which the Examiner is interpreting the user identification to encompass the key, the matching degree to encompass the matching rate, the predetermined threshold that classifies candidates to encompass determine that the value is idiosyncratic information when the matching rate is equal to or less than a threshold set with respect to the key, and the output the information identified in the integrated database to encompass a first determination result.); determine whether or not the key of the value determined to include the idiosyncratic information corresponds to an essential key being a key which is essential in terms of a purpose of utilization to generate a second determination result (See Paragraphs [0441]-[0445]: The integrated data management device receives the login information and refers to the authentication table stored in the integrated database, the information is used to authenticate the login and whether or not login information has been accepted from the terminal device and a YES or NO is determined, which the Examiner is interpreting authentication information to encompass idiosyncratic information for the purpose of utilization, and the determination of YES or NO to encompass a second determination result and the authentication table to encompass the essential key.); and output the condition-matched medical information, the first determination result, and the second determination result (See Paragraphs [0451]-[0464]: A process is described for acquiring the determination results and displaying the results on a GUI, which the Examiner is interpreting to encompass the claimed portion.).
While Takahata teaches the system as described above, Takahata may not explicitly teach processing circuitry configured to: search the medical information stored in the storage, when accepting a search request of the medical information from a user, and extract the medical information which matches a search condition as condition-matched medical information.
Sevenster teaches a system for processing circuitry configured to: search the medical information stored in the storage, when accepting a search request of the medical information from a user, and extract the medical information which matches a search condition as condition- matched medical information (See Paragraphs [0040]-[0042]: A health record management component may extract health data from medical information, the health record management component may search the medical information for condition-specific health data, the health record management component may determine risk parameters by extracting information from multiple different types of information items of medical information, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Takahata to include search medical information stored in a storage, when accepting a search request of the medical information including a key being an item of information regarding a patient and a value being contents of the key from a user, and extract the medical information which matches a search condition as condition-matched medical information as taught by Sevenster. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Takahata with Sevenster with the motivation of improving user assessments (See Background of Sevenster in Paragraph [0002]).
While Takahata/Sevenster teaches the system as described above, Takahata/Sevenster may not explicitly teach generate and display a rounding setting screen on a terminal of the user if the idiosyncratic information corresponds to the essential key in terms of the purpose of the utilization, wherein the rounding setting screen causes the user to set the search condition to be a broader concept.
Martin teaches a system to generate and display a rounding setting screen on a terminal of the user if the idiosyncratic information corresponds to the essential key in terms of the purpose of the utilization (See Paragraph [0032]: The metadata may be keywords associated with unique metadata stored in a database accessible to the server and the seed items may be manually selected by the user, which the Examiner is interpreting the keyword to encompass an essential key and the metadata to encompass the terms of the purpose of the utilization.), wherein the rounding setting screen causes the user to set the search condition to be a broader concept (See Paragraph [0029]: A process is described to generate a search criterion interface on a display of a user electronic device, the search criterion interface provides a set of graphical icons, an icon selection tool, and an icon weighting tool, processing user input acquired through user interaction with the icon selection tool to define selected ones of the graphical icons from the set of graphical icons, processing user input acquired through user interaction weighting tool to define a search weighting preference for each of the selected ones of the graphical icons, which the Examiner is interpreting the search criterion interface to encompass the rounding setting screen and that the user input that Martin describes to encompass search conditions to be set to a broader concept if necessary.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Takahata/Sevenster to include generate and display a rounding setting screen on a terminal of the user if the idiosyncratic information corresponds to the essential key in terms of the purpose of the utilization, wherein the rounding setting screen causes the user to set the search condition to be a broader concept as taught by Martin. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Takahata/Sevenster with Martin with the motivation of improving search efficiency (See Background of Martin in Paragraph [0008]).
As per claim 8, Takahata/Sevenster/Martin discloses the system of claim 7 as described above. Takahata further teaches the storage stores an essential key table holding the purpose of utilization and the essential key linked to the purpose of utilization (See Paragraphs [0236], [0258]: The master table possesses information on patients, medical information, user information, and etc., which the Examiner is interpreting to encompass the claimed portion.); and the processing circuitry is further configured to obtain the essential key linked to the key from the essential key table stored in the storage to generate the second determination result (See Paragraphs [0236]-[0258]: The master table possess information that can be used for authentication of a user, which the Examiner is interpreting to encompass the claimed portion.).
As per claim 9, Takahata/Sevenster/Martin discloses the system of claim 7 as described above. Takahata may not explicitly teach the storage stores a threshold table holding the threshold set with respect to the key, and the processing circuitry is further configured to obtain the threshold set with respect to the key from the threshold table stored in the storage to generate the first determination result.
Sevenster teaches a system for the storage stores a threshold table holding the threshold set with respect to the key (See Paragraph [0042]: Thresholds can be applied based on medical knowledge, user-configuration, or other factors, which the Examiner is interpreting to encompass a threshold table.), and the processing circuitry is further configured to obtain the threshold set with respect to the key from the threshold table stored in the storage to generate the first determination result (See Paragraph [0042]: Thresholds can be utilized to identify health predictions and determine a risk parameter from the extracted data, which the Examiner is interpreting the risk parameter to encompass the first determination result.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Takahata to include the storage stores a threshold table holding the threshold set with respect to the key, and the processing circuitry is further configured to obtain the threshold set with respect to the key from the threshold table stored in the storage to generate the first determination result as taught by Sevenster. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Takahata with Sevenster with the motivation of improving user assessments (See Background of Sevenster in Paragraph [0002]).
As per claim 10, Takahata/Sevenster/Martin discloses the system of claim 7 as described above. Takahata further teaches wherein the processing circuitry is configured to output the condition- matched medical information, the first determination result, and the second determination result to the user (See Paragraphs [0451]-[0464]: A process is described for acquiring the determination results and displaying the results on a GUI, which the Examiner is interpreting to encompass the claimed portion.).
As per claim 11, Takahata/Sevenster/Martin discloses the system of claim 7 as described above. Takahata further teaches when the search request of the medical information is accepted from the user, the search request includes the purpose of utilization designated by the user (See Paragraphs [0274]-[0284]: The controller may give a data ID and a data type ID to each of the patient information, the clinical information on the patient, and the data related to the test results accepted by the integrated data management device from the terminal device, and a process is described for searching for an inputted search term, which the Examiner is interpreting to encompass the claimed portion.); and the processing circuitry is further configured to obtain the purpose of utilization in the search request to generate the second determination result (See Paragraphs [0274]-[0284]: The controller may give a data ID and a data type ID to each of the patient information, the clinical information on the patient, and the data related to the test results accepted by the integrated data management device from the terminal device, and a process is described for searching for an inputted search term which can be displayed at the end of search, which the Examiner is interpreting to encompass the claimed portion.).
 As per claim 12, Takahata/Sevenster/Martin discloses the system of claim 7 as described above. Takahata further teaches when the search request of the medical information is accepted from the user, the search request includes the search condition designated by the user (See Paragraphs [0482]-[0484]: Searches can be specified to search for relate information as a search key, which the Examiner is interpreting the search key to encompass the search condition.); and the processing circuitry is further configured to extract the medical information which matches the search condition in the search request (See Paragraph [0487]: The evaluation function is utilized for the perfect match function that calculates an evaluation value indicating whether or not the key item values of the name identification source and the name identification destination perfectly match.).
As per claim 19, Takahata/Sevenster/Martin discloses the apparatus of claim 1 as described above. Takahata further teaches wherein the processing circuitry is further configured to cause the user to arbitrarily set a content of the essential key (See Paragraph [0239]: The GUI may display a region to allow selection by a pull-down menu or may be displayed so as to allow selection of an arbitrary combination of the list, which the Examiner is interpreting the selection of an arbitrary combination of the list to encompass the user to arbitrarily set a content of the essential key.).
Claims 2-6, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takahata et al. (U.S. Patent Pre-Grant Publication No. 2020/0286632) in view of Sevenster et al. (U.S. Patent Pre-Grant Publication No. 2019/0311810) in view of Martin (U.S. Patent Pre-Grant Publication No. 2014/0379528) in further view of Moore (U.S. Patent Pre-Grant Publication No. 2007/0106754).
As per claim 2, Takahata/Sevenster/Martin discloses the apparatus of claim 1 as described above. Takahata/Sevenster/Martin may not explicitly teach receive a confirmation result from the user, and perform anonymization processing on the condition-matched medical information when the confirmation result requests processing to perform anonymization.
Moore teaches an apparatus to receive a confirmation result from the user, and perform anonymization processing on the condition-matched medical information when the confirmation result requests processing to perform anonymization (See Paragraph [0275]: Anonymity can be provided to users accessing the pools or to the pools or sources of data, and the infrastructure that is provided can provide different views of pools according to a user type, user identity, or the like, which the Examiner is interpreting the anonymity of source data and providing the data based on the user accessing to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the apparatus of Takahata/Sevenster/Martin to include receive a confirmation result from the user, and perform anonymization processing on the condition-matched medical information when the confirmation result requests processing to perform anonymization as taught by Moore. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Takahata/Sevenster/Martin with Moore with the motivation of improving security, privacy, data integrity, and quality of service (See Background of Moore in Paragraph [0060]).
As per claim 3, Takahata/Sevenster/Martin discloses the apparatus of claim I and Takahata/Sevenster/Martin/Moore discloses the apparatus of claim 2 as described above. Takahata/Sevenster/Martin may not explicitly teach wherein the processing circuitry is further configured to delete the value determined as the idiosyncratic information in the anonymization processing.
Moore teaches an apparatus wherein the processing circuitry is further configured to delete the value determined as the idiosyncratic information in the anonymization processing (See Paragraph [0291]: A filter can be utilized that is able to delete, erase, or remove non¬ permitted data, which the Examiner is interpreting the filter determining either permitted or non¬ permitted data to encompass determined as the idiosyncratic information in the anonymization processing.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the apparatus of Takahata/Sevenster/Martin to include delete the value determined as the idiosyncratic information in the anonymization processing as taught by Moore. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Takahata/Sevenster/Martin with Moore with the motivation of improving security, privacy, data integrity, and quality of service (See Background of Moore in Paragraph [0060]).
As per claim 4, Takahata/Sevenster/Martin discloses the apparatus of claim I and Takahata/Sevenster/Martin/Moore discloses the apparatus of claim 2 as described above. Takahata/Sevenster/Martin may not explicitly teach wherein the processing circuitry is further configured to set the value determined as the idiosyncratic information to a value of a broader concept in the anonymization processing.
Moore teaches an apparatus wherein the processing circuitry is further configured to set the value determined as the idiosyncratic information to a value of a broader concept in the anonymization processing (See Paragraphs [0189]-[0190]: Individuals can be provided with any desired level of anonymity and content can be formatted for display through a formatting service that interprets various types of data, which the Examiner is interpreting a formatting service to encompass a broader concept.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the apparatus of Takahata/Sevenster/Martin to include set the value determined as the idiosyncratic information to a value of a broader concept in the anonymization processing as taught by Moore. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Takahata/Sevenster/Martin with Moore with the motivation of improving security, privacy, data integrity, and quality of service (See Background of Moore in Paragraph [0060]).
 As per claim 5, Takahata/Sevenster/Martin discloses the apparatus of claim I and Takahata/Sevenster/Martin/Moore discloses the apparatus of claim 2 as described above. Takahata further teaches wherein: the condition-matched medical information after being subjected to the anonymization processing is transmitted to the user (See Paragraphs [0456]-[0462]: A process is described for communication between the user and the controller can communicate results to the user.).
As per claim 6, Takahata/Sevenster/Martin discloses the apparatus of claim I and Takahata/Sevenster/Martin/Moore discloses the apparatus of claim 2 as described above. Takahata may not explicitly teach wherein: the condition-matched medical information after being subjected to the anonymization processing is output to the storage.
Sevenster teaches an apparatus wherein: the condition-matched medical information after being subjected to the anonymization processing is output to the storage (See Paragraph [0057]: The user can select a status value of a risk parameter from status values predicted by health prediction component and the user-system interaction can be stored in the electronic storage, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the apparatus of Takahata to include the condition-matched medical information after being subjected to the anonymization processing is output to the storage as taught by Sevenster. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Takahata with Sevenster with the motivation of improving user assessments (See Background of Sevenster in Paragraph [0002]).
As per independent claim 13, Takahata discloses a medical information management apparatus, comprising processing circuitry configured to: extract the key and the value from the essential medical information, calculate a matching rate being a proportion of an amount of medical information in which the key is included compared to an entire amount of medical information stored in the storage (See Paragraph [0485]: The controller calculates an evaluation value based on an evaluation function corresponding to the matching degree between the name identification source and the name identification destination (master table) for each key item of the input data, which the Examiner is interpreting the matching degree between the name identification source and the name identification destination (master table) for each key item for the input data to encompass calculate a matching rate being a proportion of an amount of medical information in which the key is included compared to an entire amount of medical information stored in the storage.), and determine that the value is idiosyncratic information when the matching rate is equal to or less than a threshold set with respect to the key (See Paragraphs [0484]-[0489]: A process is described for identifying a user by name identification, the controller can calculate an evaluation value based on an evaluation function corresponding to the matching degree between the name identification source and the name identification destination for each key item of the input data, the controller can also classify the candidates for which the total evaluation value has been calculated based on a predetermined threshold value, which the Examiner is interpreting the user identification to encompass the key, the matching degree to encompass the matching rate, and the predetermined threshold that classifies candidates to encompass determine that the value is idiosyncratic information when the matching rate is equal to or less than a threshold set with respect to the key.).
While Takahata teaches the apparatus as described above, Takahata may not explicitly teach search medical information stored in a storage, when accepting a search request of the medical information including a key being an item of information regarding a patient and a value being contents of the key from a user, and extract the medical information which matches a search condition as condition-matched medical information.
Sevenster teaches an apparatus for search medical information stored in a storage, when accepting a search request of the medical information including a key being an item of information regarding a patient and a value being contents of the key from a user, and extract the medical information which matches a search condition as condition-matched medical information (See Paragraphs [0040]-[0042]: A health record management component may extract health data from medical information, the health record management component may search the medical information for condition-specific health data, the health record management component may determine risk parameters by extracting information from multiple different types of information items of medical information, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the apparatus of Takahata to include search medical information stored in a storage, when accepting a search request of the medical information including a key being an item of information regarding a patient and a value being contents of the key from a user, and extract the medical information which matches a search condition as condition-matched medical information as taught by Sevenster. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Takahata with Sevenster with the motivation of improving user assessments (See Background of Sevenster in Paragraph [0002]).
While Takahata/Sevenster teaches the apparatus as described above, Takahata/Sevenster may not explicitly teach generate and display a rounding setting screen on a terminal of the user if the idiosyncratic information corresponds to the essential key in terms of the purpose of the utilization, wherein the rounding setting screen causes the user to set the search condition to be a broader concept.
Martin teaches an apparatus to generate and display a rounding setting screen on a terminal of the user if the idiosyncratic information corresponds to the essential key in terms of the purpose of the utilization (See Paragraph [0032]: The metadata may be keywords associated with unique metadata stored in a database accessible to the server and the seed items may be manually selected by the user, which the Examiner is interpreting the keyword to encompass an essential key and the metadata to encompass the terms of the purpose of the utilization.), wherein the rounding setting screen causes the user to set the search condition to be a broader concept (See Paragraph [0029]: A process is described to generate a search criterion interface on a display of a user electronic device, the search criterion interface provides a set of graphical icons, an icon selection tool, and an icon weighting tool, processing user input acquired through user interaction with the icon selection tool to define selected ones of the graphical icons from the set of graphical icons, processing user input acquired through user interaction weighting tool to define a search weighting preference for each of the selected ones of the graphical icons, which the Examiner is interpreting the search criterion interface to encompass the rounding setting screen and that the user input that Martin describes to encompass search conditions to be set to a broader concept if necessary.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the apparatus of Takahata/Sevenster to include generate and display a rounding setting screen on a terminal of the user if the idiosyncratic information corresponds to the essential key in terms of the purpose of the utilization, wherein the rounding setting screen causes the user to set the search condition to be a broader concept as taught by Martin. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Takahata/Sevenster with Martin with the motivation of improving search efficiency (See Background of Martin in Paragraph [0008]).
While Takahata/Sevenster/Martin teaches the apparatus as described above, Takahata/Sevenster/Martin may not explicitly teach classify the keys included in the condition, matched medical information into a key which is essential and a key which is not essential in terms of a purpose of utilization, and delete the key which is not essential and a value corresponding to the key which is not essential from the condition-matched medical information to generate essential medical information.
Moore teaches an apparatus to classify the keys included in the condition-matched medical information into a key which is essential and a key which is not essential in terms of a purpose of utilization, and delete the key which is not essential and a value corresponding to the key which is not essential from the condition-matched medical information to generate essential medical information (See Paragraph [0291]: A process is described to identify data that is non¬ permitted data from the permitted data and the filter will extract, remove, delete, erase, log, or direct to a file, which the Examiner is interpreting the process to identify permitted data from non-permitted data to encompass classify the keys included in the condition-matched medical information into a key which is essential and a key which is not essential in terms of a purpose of utilization when combined with the teachings of Takahata and Sevenster in reference to the medical information environment.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the apparatus of Takahata/Sevenster/Martin to include classify the keys included in the condition-matched medical information into a key which is essential and a key which is not essential in terms of a purpose of utilization, and delete the key which is not essential and a value corresponding to the key which is not essential from the condition-matched medical information to generate essential medical information as taught by Moore. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Takahata/Sevenster/Martin with Moore with the motivation of improving security, privacy, data integrity, and quality of service (See Background of Moore in Paragraph [0060]).
As per claim 14, Takahata/Sevenster/Martin/Moore discloses the apparatus of claim 13 as described above. Takahata/Sevenster/Martin may not explicitly teach receive a confirmation result from the user, and perform anonymization processing on the essential medical information when the confirmation result requests processing to perform anonymization.
Moore teaches an apparatus to receive a confirmation result from the user, and perform anonymization processing on the essential medical information when the confirmation result requests processing to perform anonymization (See Paragraph [0275]: Anonymity can be provided to users accessing the pools or to the pools or sources of data, and the infrastructure that is provided can provide different views of pools according to a user type, user identity, or the like, which the Examiner is interpreting the anonymity of source data and providing the data based on the user accessing to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the apparatus of Takahata/Sevenster/Martin to include receive a confirmation result from the user, and perform anonymization processing on the essential medical information when the confirmation result requests processing to perform anonymization as taught by Moore. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Takahata/Sevenster/Martin with Moore with the motivation of improving security, privacy, data integrity, and quality of service (See Background of Moore in Paragraph [0060]).
As per claim 15, Takahata/Sevenster/Martin/Moore discloses the apparatus of claims 13- 14 as described above. Takahata/Sevenster/Martin may not explicitly teach wherein the processing circuitry is further configured to delete the value determined as the idiosyncratic information in the anonymization processing.
 Moore teaches an apparatus wherein the processing circuitry is further configured to delete the value determined as the idiosyncratic information in the anonymization processing (See Paragraph [0291]: A filter can be utilized that is able to delete, erase, or remove non¬ permitted data, which the Examiner is interpreting the filter determining either permitted or non¬ permitted data to encompass determined as the idiosyncratic information in the anonymization processing.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the apparatus of Takahata/Sevenster/Martin to include delete the value determined as the idiosyncratic information in the anonymization processing as taught by Moore. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Takahata/Sevenster/Martin with Moore with the motivation of improving security, privacy, data integrity, and quality of service (See Background of Moore in Paragraph [0060]).
As per claim 16, Takahata/Sevenster/Martin/Moore discloses the apparatus of claims 13- 14 as described above. Takahata/Sevenster/Martin may not explicitly teach wherein the processing circuitry is further configured to set the value determined as the idiosyncratic information to a value of a broader concept in the anonymization processing.
Moore teaches an apparatus wherein the processing circuitry is further configured to set the value determined as the idiosyncratic information to a value of a broader concept in the anonymization processing (See Paragraphs [0189]-[0190]: Individuals can be provided with any desired level of anonymity and content can be formatted for display through a formatting service that interprets various types of data, which the Examiner is interpreting a formatting service to encompass a broader concept.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the apparatus of Takahata/Sevenster/Martin to include to set the value determined as the idiosyncratic information to a value of a broader concept in the anonymization processing as taught by Moore. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Takahata/Sevenster/Martin with Moore with the motivation of improving security, privacy, data integrity, and quality of service (See Background of Moore in Paragraph [0060]).
As per claim 18, Takahata/Sevenster/Martin/Moore discloses the apparatus of claims 13- 14 as described above. Takahata may not explicitly teach the essential medical information after being subjected to the anonymization processing is output to the storage.
Sevenster teaches an apparatus for the essential medical information after being subjected to the anonymization processing is output to the storage (See Paragraph [0057]: The user can select a status value of a risk parameter from status values predicted by health prediction component and the user-system interaction can be stored in the electronic storage, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the apparatus of Takahata to include the essential medical information after being subjected to the anonymization processing is output to the storage as taught by Sevenster. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Takahata with Sevenster with the motivation of improving user assessments (See Background of Sevenster in Paragraph [0002]).
As per claim 20, Takahata/Sevenster/Martin discloses the apparatus of claim 1 as described above. Takahata may not explicitly teach wherein the processing circuitry is further configured to output a confirmation message to a terminal of the user indicating whether the idiosyncratic information exists in the extracted medical information and whether the idiosyncratic information corresponds to the essential key.
Moore teaches an apparatus wherein the processing circuitry is further configured to output a confirmation message to a terminal of the user indicating whether the idiosyncratic information exists in the extracted medical information and whether the idiosyncratic information corresponds to the essential key (See Paragraph [0243]: A message may be received and processed, and a corresponding output file may be created that represents a presentation format of the received messages, the message may include an OPML file with references to external data, which the Examiner is interpreting to encompass the claimed portion when combined with Takahata/Sevenster/Martin.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the apparatus of Takahata/Sevenster/Martin to include to output a confirmation message to a terminal of the user indicating whether the idiosyncratic information exists in the extracted medical information and whether the idiosyncratic information corresponds to the essential key as taught by Moore. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Takahata/Sevenster/Martin with Moore with the motivation of improving security, privacy, data integrity, and quality of service (See Background of Moore in Paragraph [0060]).

Response to Arguments
In the Remarks filed on July 29, 2022, the Applicant argues that the newly amended and/or added claims overcome the 35 U.S.C. 101 rejection(s) and 35 U.S.C. 103 rejection(s). The Examiner does not acknowledge that the newly added and amended claims overcome the 35 U.S.C. 101 rejection(s) and 35 U.S.C. 103 rejection(s).
The Applicant argues that (1) processing circuitry configured to extract the key and calculate the matching rate, and determine that the value is idiosyncratic information; determine whether the key is an essential key; and generate and display a screen on a terminal providing a user with information in order to change search conditions is an additional element demonstrating that the asserted judicial exception of Claim 1 is integrated into a practical application. These elements are not simply linking an exception to a technical field or are not simply the recitation of generic computer components. The elements of the claimed invention recite specific improvements over conventional systems by allowing users to set a search condition to a broader concept to more efficiently process medical information. This reduces the need to perform anonymization processing. The claimed apparatus is directed to the practical application of using rounding under a specific condition to improve and/or avoid the anonymization process in research involving medical records. The anonymization processing is performed to protect personal information. Idiosyncratic information being the idiosyncratic description and the like is difficult to be deleted by conventional anonymization processing, so that when performing the anonymization, a user such as a researcher has to make judgment manually; (2) Takahata’s perfect match function in Paragraph [0487] evaluates whether information, such as full name, gender, or date of birth matches between a destination and the source. The comparison of two character strings has nothing to do with determining a proportion of an amount of medical information in which a key is included and has nothing to do with a comparison with an entire amount of medical information stored in a storage to make any determination; (3) Takahata fails to disclose processing circuitry configured to determine whether or not the key of the value determined to include the idiosyncratic information corresponds to an essential key. Apart from the fact that there is no use in Takahata of idiosyncratic information, Takahata discloses login information (=key) and refers to an authentication table to authenticate the login, but this is not what is being claimed. The essential key does not correspond to login authentication but has a different function and purpose. For example, see Paragraph [0049] of the present specification; (4) the combination of Takahata and Sevenster does not disclose processing circuitry configured to generate and display a rounding setting screen or doing so if idiosyncratic information corresponds to the essential key in terms of the purpose of the utilization; and (5) the combination of Takahata/Sevenster/Martin/Moore does not disclose the processing circuitry configured to extract the key and the value from the essential medical information, calculate a matching rate being a proportion of an amount of medical information in which the key is included compared to an entire amount of medical information stored in the storage, as recited in Claims 2-6 and 13-18.
In response to argument (1), the Examiner does not find the argument that the claimed portion is integrated into a practical persuasive. The elements utilize generic computer components to carry out a Certain Method of Organizing Human Activity. The Examiner does not acknowledge that the elements of the claimed invention recite specific improvements over conventional systems by allowing users to set a search condition to a broader concept to more efficiently process medical information as the claims are recited at a high-level of generality and does not sufficiently identify the reduction of the need to perform anonymization processing. The 35 U.S.C. 101 rejection(s).
In response to argument (2), the Examiner does not acknowledge that Takahata’s perfect match function in Paragraph [0487] evaluates whether information, such as full name, gender, or date of birth matches between a destination and the source and that the comparison of two character strings has nothing to do with determining a proportion of an amount of medical information in which a key is included and has nothing to do with a comparison with an entire amount of medical information stored in a storage to make any determination. Takahata utilizes clinical information and is associated with integrated ID as disclosed in Paragraph [0268], the accepted information is stored with additional clinical information and comparisons can be made with the clinical information. The 35 U.S.C. 103 rejection(s) stand.
In response to argument (3), the Examiner does not acknowledge that Takahata fails to disclose processing circuitry configured to determine whether or not the key of the value determined to include the idiosyncratic information corresponds to an essential key. Takahata teaches that the received patient ID and test request ID are used as keys to refer to the master table stored in the integrated database (See Paragraph [0453]), and the Examiner is interpreting to encompass an essential key as disclosed in Specification p. 8, ll. 34-37 to be “an item of information regarding a patient such as an established name of disease, allergy information, and the number of days in the hospital”, as the essential key is utilized in the claims, the Examiner is interpreting the teachings of Takahata to encompass the claimed portion. The 35 U.S.C. 103 rejection(s) stand.
In response to argument (4), the Examiner does not acknowledge that the combination of Takahata and Sevenster does not disclose processing circuitry configured to generate and display a rounding setting screen or doing so if idiosyncratic information corresponds to the essential key in terms of the purpose of the utilization. Takahata teaches that the received patient ID and test request ID are used as keys to refer to the master table stored in the integrated database and the information can be displayed on a GUI (See Paragraphs [0452]-[0453]), and the Examiner is interpreting to encompass an essential key as disclosed in Specification p. 8, ll. 34-37 to be “an item of information regarding a patient such as an established name of disease, allergy information, and the number of days in the hospital”, as the essential key is utilized in the claims, the Examiner is interpreting the teachings of Takahata to encompass the claimed portion. The 35 U.S.C. 103 rejection(s) stand.
In response to argument (5), the Examiner does not acknowledge that the combination of Takahata/Sevenster/Martin/Moore does not disclose the processing circuitry configured to extract the key and the value from the essential medical information, calculate a matching rate being a proportion of an amount of medical information in which the key is included compared to an entire amount of medical information stored in the storage, as recited in Claims 2-6 and 13-18. The claims have been rejected as described above and response to arguments (2)-(4) addresses the rejection that utilizes the combination of Takahata/Sevenster/Martin and the addition of Moore aids in the rejection for the deletion of idiosyncratic information in the anonymization processing. The 35 U.S.C. 103 rejection(s) stand.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McEwing et al. (U.S. Patent Pre-Grant Publication No. 2020/0350072), describes a device and method for improved diagnosis and treatment of patients by searching past patient records, Marchosky (U.S. Patent Pre-Grant Publication No. 2003/0050803), describes a system and proves for providing a computerized medical and biographical records database and diagnostic information, and Wilson et al. ("Case-Based Decision Support for Intelligent Patient Knowledge Management"), describes a system that can assist caregivers in automatically searching through and providing decision support for pre-screening medical diagnosis.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571)270-3690. The examiner can normally be reached Monday - Thursday: 8:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.S.E./            Examiner, Art Unit 3626                                                                                                                                                                                            
/Jonathan Ng/Primary Examiner, Art Unit 3619